DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed December 1, 2021 (hereafter the “12/1 Reply”) has been entered, and Claim 8 has been canceled.  New Claims 69-70 have been entered.  
Claims 1-2, 4-5, 13, 15, 21-27, 30-31, 60-63 and 69-70 are pending, with Claims 30 and 60 withdrawn from consideration as directed to a non-elected invention, while Claims 23-24 are withdrawn from consideration as directed to non-elected species.

Species Interpretation
As previously noted, the election of “PCS” as the enzyme is interpreted as encompassing the Propionyl-Coenzyme A Synthase (“PCS”) as described by Alber et al. (as previously cited:  “Propionyl-Coenzyme A Synthase from Chloroflexus aurantiacus, a Key Enzyme of the 3-Hydroxypropionate Cycle for Autotrophic CO2 Fixation” Journal of Biological Chemistry, Volume 277, Issue 14, 5 April 2002, Pages 12137-12143) which catalyzes three consecutive reactions to convert 3-hydroxypropionate to 3-hydroxypropionyl-CoA, 3-hydroxypropionyl-CoA to acylyl-CoA, and acrylate to propionyl-CoA (see pg 12138, Figure 1).  They further teach that in the absence of NADPH, acrylyl-CoA was formed (see pg 12140, left col., second full ¶ and Fig. 4).  
It is further noted that acylyl-CoA is not the same molecular entity as acrylate.  However, a review of Examples I through IV of the instant specification (see pgs 25-37) shows no reaction to convert acylyl-CoA to acrylate (such as with acrylate CoA-transferase and acetate) while AcuR was nonetheless used as the biosensor molecule based on its binding to acrylate.  
Therefore, the election of AcuR as the biosensor molecule is interpreted as meaning that AcuR is able to bind the acylyl portion of acylyl-CoA.  

Specification
The disclosure is objected to because of the following informalities: 
page 5 of the specification includes the sentence “[t]he present disclosure provides a method wherein the cell-free expression system comprising commercially available in vitro translation reagents and/or kits” (emphasis added; see 4th and 5th lines from the bottom), where the underlined clause is confusing; and 
page 9 of the specification includes the sentence “[t]he present disclosure provides a system wherein the cell-free expression system comprising commercially available in vitro translation reagents and/or kits” (emphasis added; see 3rd and 4th lines from the bottom), where the underlined clause is confusing.  
Appropriate explanation or correction is required. Applicant should take care not to introduce new matter into the disclosure.

Claim Interpretation
In light of amendments to the claims, the recitation of “in vitro” in the preamble of independent Claim 1 is interpreted as meaning “cell-free” based upon the recitation of a “cell-free translation system” in lines 2-3 of the claim and in line 11 within the body of the claim.  
As such, it is noted that deletion of “in vitro” from the preamble would have no effect on the scope of the claim.  

Lines 4-14 within the body of Claim 1 are as follows:

    PNG
    media_image1.png
    524
    797
    media_image1.png
    Greyscale

which are interpreted as equivalent to the steps of 
--producing, by use of the cell-free expression system,
enzyme variants from a provided plurality of first nucleotide sequences each 
encoding a different enzyme variant of the library,
a sensor biomolecule from a provided second nucleotide sequence encoding a 
sensor biomolecule, and
a light emitting reporter from a provided third nucleotide sequence encoding a 
light emitting reporter in an inducible manner dependent on the 
concentration of a metabolite produced by an enzyme variant, 
wherein the expressed sensor biomolecule interacts with the metabolite to 
induce expression of the light emitting reporter,
providing a precursor molecule wherein the enzyme variant when expressed converts
the precursor molecule to the metabolite, and--.

Each of Claims 1 and 31 recite “wherein the sensor biomolecule when expressed [ ] induces the expression of the light emitting reporter in a manner dependent on the concentration of the produced metabolite” (emphasis added; see lines 12-14 of Claim 1 and lines 10-12 of Claim 31), and the underlined portion has been accorded the broadest reasonable interpretation of including embodiments wherein a ‘zero’ concentration does not induce, and a ‘non-zero’ concentration does induce, the expression.  This is consistent with the instant application as filed, which does not provide an express definition for the meaning of “in a manner dependent on the concentration of”.  
Moreover, the above quoted phrase in Claim 31 is interpreted as an intended use limitation because Claim 31 is directed to a product (see next paragraph).

As indicated in line 3, Claim 31 is directed to a “high-throughput cell-free bio-sensing system comprising” physical nucleotide sequences and a precursor molecule as recited in lines 4-9 of the claim.  Therefore Claim 31 is interpreted as directed to a product that is a collection of those physical elements.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 13, 15, 21-22, 25-27, 61-63 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high-throughput cell-free expression system” in Claim 1 (see lines 2-3 and the reference thereto in “the cell-free expression system” of line 11) is a relative term which renders the claim indefinite. The term “high-throughput” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Thus while lines 10-11 of Claim 1 requires that “the enzyme variants, the sensor biomolecule and the light emitting reporter are produced using the [high-throughput] cell-free expression system”, the skilled artisan is not reasonably apprised of the metes and bounds of that “system” and so is not reasonably apprised of the scope of the claim.  This renders Claim 1, as well as dependent Claims 2, 4-5, 13, 15, 21-22, 25-27, 61-63 and 69, indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, amending the claim to remove the term “high-throughput” is suggested.  
 
In addition to the above, Claim 1 recites the following steps (see lines 4-7)

    PNG
    media_image2.png
    175
    787
    media_image2.png
    Greyscale

where “the enzyme variant” in the second step lacks sufficient antecedent basis in the first step because it is unclear which of “each [ ] different enzyme variant of the library” is referenced.  
Thus the skilled artisan is not reasonably apprised of what “enzyme variant” converts the precursor molecule into the metabolite, and so is not reasonably apprised of the scope of the claim.  This renders Claim 1, as well as dependent Claims 2, 4-5, 13, 15, 21-22, 25-27, 61-63 and 69, indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, amending the second step to recite --providing a precursor molecule wherein an enzyme variant when expressed converts the precursor molecule to the metabolite-- is suggested. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and the cancellation of Claim 8, the previous rejection of Claims 1-2, 4-5, 8, 13, 15, 21-22, 25-27, and 31 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0133307 A1 as previously cited) in view of Fischer et al. (US 2015/0037853 A1 as previously cited), Alber et al. (as previously cited and referred to above in the Species Interpretation section), and Sullivan et al. (as previously cited:  “Unusual Regulation of a Leaderless Operon Involved in the Catabolism of Dimethylsulfoniopropionate in Rhodobacter sphaeroides” PLoS ONE, January 2011, 6(1):e15972, 11 pages, doi:10.1371/journal.pone.0015972) has been withdrawn.   
In light of claim amendments, the previous rejection of Claims 61-63 under 35 U.S.C. 103 as being unpatentable over Zhang et al., Fischer et al., Alber et al., and Sullivan et al. as applied to Claims 1, 2, 4-5, 8, 13, 15, 21-22, 25-27, and 31 above, and further in view of Minshull et al. (US 2002/0127623 A1 as previously cited) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 13, 15, 21-22, 25-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0133307 A1 as previously cited) in view of Branchini et al. (US 2015/0152395 A1; published June 4, 2015), Fischer et al. (US 2015/0037853 A1), Alber et al. (as referred to above in the Species Interpretation section), and Sullivan et al. (“Unusual Regulation of a Leaderless Operon Involved in the Catabolism of Dimethylsulfoniopropionate in Rhodobacter sphaeroides” PLoS ONE, January 2011, 6(1):e15972, 11 pages, doi:10.1371/journal.pone.0015972), with Zhang et al., Fischer et al., Alber et al., and Sullivan et al. having been cited in the previous Office Action.   
This rejection has not been previously presented.
As an initial matter, it is noted that both Zhang et al., Branchini et al., and Fischer et al. are all directed to the use of reporter gene expression as a common field of endeavor.  Additionally, both Zhang et al. and Fischer et al. are directed to the screening of nucleic acid variants as a common field of endeavor.  
Zhang et al. teach a method of selecting a candidate enzyme variant (“screening a plurality of different enzyme variants”; see ¶0006) from a library of enzyme variants (selection from a “complex biomolecule library”; see ¶¶0005 and 0102) for the production of a metabolite (enzymes favorable for conversion of a substrate to a product or metabolite; see ¶0086) comprising:  
providing a plurality of first nucleotide sequences each encoding a different enzyme variant of the library (plurality of sequences encoding selected enzyme variants; see ¶¶0015 and 0102), which corresponds to lines 4-5 of Claim 1 and lines 4-5 of Claim 31, where the sequences may be “single-stranded DNA or double-stranded DNA” (see ¶0067), which corresponds to Claim 4;
providing a precursor molecule (an enzyme variant’s substrate, i.e. precursor; see ¶0006) wherein the enzyme variant when expressed (expression of enzyme variants; see ¶0101) converts the precursor molecule to the metabolite (screening of a plurality of substrates for the conversion to products or metabolites by library members; see ¶0006), which corresponds to lines 6-7 of Claim 1 and lines 6-7 of Claim 31, as well as to Claim 2 (see also ¶0086);
providing a sensor biomolecule (sensor specific for each reaction product; see e.g. ¶0248), which corresponds to line 8 of Claim 1 and line 8 of Claim 31;
providing a nucleotide sequence encoding a reporter (reporter gene; see e.g. ¶0248), which corresponds to line 9 of Claim 1 and line 9 of Claim 31; and
using an in vitro expression system to synthesize and express their variants (see e.g. ¶¶0195, 0243, as well as 0114), which corresponds to lines 10-11 of Claim 1;   
wherein the sensor biomolecule interacts with the metabolite and the reporter (sensors functioning to indicate a reaction has occurred, see e.g. ¶0234); and “use of biosensors specific for reaction product(s), including those [based on] affinity recognition coupled with expression and activity of a reporter gene”, see ¶0248), which corresponds to lines 12-14 of Claim 1 and lines 10-12 of Claim 31; and 
screening the enzyme variants by detecting the reporter to identify the candidate enzyme variant (determining the conversion of substrate to product by fluorescence; see e.g. ¶0248), which corresponds to lines 15-16 of Claim 1.  
Additionally regarding in vitro expression, Zhang et al. teach that “polynucleotides generated in connection with methods of the present invention are optionally cloned into cells to express protein variants for activity screening (or used in in vitro transcription reactions to make products which are screened). Furthermore, the nucleic acids encoding protein variants can be enriched, sequenced, expressed, amplified in vitro or treated in any other common recombinant method” (emphasis added; see pg 22, ¶0243), which corresponds to “cell-free expression system” in lines 10-11 of Claim 1.  
Zhang et al. also teach that “[s]ynthetic genes can also be used to generate polypeptide products by in vitro (cell-free) transcription and translation” (emphasis added; see pg 23, ¶0247).  But they do not teach transcription and translation of a gene encoding their reporter, and so do not teach a “light emitting reporter” as required in Claim 1.  This difference is addressed further below.  
Regarding Claim 13, Zhang et al. teach enzyme variant validation and sequencing (see e.g. ¶¶0119 and 0226-0242).
Regarding Claim 15, Zhang et al. teach high throughput screening of proteins “performed iteratively” (see ¶0002) and the evolution of wild-type ketone reductase to a variant (see ¶0137).  They further teach use of automated colony picking in the screening of libraries for “protein activity” and utilizing “a prescreen that increases the number of mutants processed by 10-fold” in identifying mutants for additional analysis (see e.g. ¶0256).  
Last, Zhang et al. teach that “[h]igh throughput assays are particularly suitable for screening libraries” employed in their method and that “[i]n high throughput assays, it is possible to screen up to several thousand different variants in a single day” (see pg 24, ¶0250 as well as ¶¶0251-0254).  
As noted above, Zhang et al. do not teach a “light emitting reporter” as the reporter expressed based on sensor biomolecule interaction with the metabolite as described above.  
Zhang et al. also do not teach the enzyme variants being those of PCS (to further correspond to lines 4-5 of each of Claims 1 and 31, and the elected species); and 
do not teach the precursor molecule as 3-hydroxypropionate (to further correspond to lines 6-7 of each of Claims 1 and 31, and the elected species); and 
do not teach providing a second nucleotide sequence encoding a sensor biomolecule, where that nucleotide sequence encodes AcuR (to further correspond to line 8 of each of Claims 1 and 31, and the elected species). 
Regarding “light emitting reporter” in Claim 1, Branchini et al. teach “assays in which a reporter enzyme [ ] is produced by expression under control of a particular promoter” (see pg 1, ¶0003) and that “[l]uciferase genes are widely used as genetic reporters due to the non-radioactive nature, sensitivity, and linear range of luminescence assays. Consequently, luciferase assays of gene activity are used in virtually every experimental biological system, including [ ] cell-free expression systems” (see pg 1, ¶0005).  They further teach new “chimeric [i.e. synthetic] luciferase molecules with enhanced properties” (see abstract).  
Regarding the elected species of “PCS” as the enzyme, Fischer et al. teach interest in, and pathways for the production of acrylate as a product from (see e.g. Figure 11, right side; and ¶¶0094 and 0293) and the role of “PCS, propionyl-CoA synthase” in converting 3-hydroxypropionate (as a reactant or precursor) to propionyl-CoA in the presence of NADPH (see e.g. ¶¶0024 and Alber et al. as described in the Species Interpretation section above).  It is noted that without NADPH, acrylyl-CoA (or acryloyl-CoA, as a product) is formed by PCS as taught by Alber et al.  These teachings correspond to the elected species of PCS and 3-hydroxypropionate as presented in Claims 21, 22, and 25-27.
Fischer et al. further teach the intentional production of acrylate (see e.g. Example 13 and ¶0313) as well as the use of variants of PCS (see e.g. pg 22, right col., middle, regarding PCS and their SEQ ID NOs:30 and 31; pg 42, Table 4; and ¶0173).  
Additionally regarding Claim 1, Fischer et al. teach that “[a] high-throughput screen is especially useful for screening many genes and variants of genes generated by mutagenesis” (see pg 27, ¶0168).   
Regarding Claim 5, Fischer et al. teach use of a plasmid for expression of PCS (see e.g. ¶0041 and Fig. 23).  
Regarding the elected species of AcuR as the biosensor molecule, Sullivan et al. teach gene expression regulation by the product of the acuR gene, “a transcriptional regulator in the TetR family [that] represses the operon in the absence of acrylate, but this is relieved by the presence of the co-inducer” (see e.g. abstract).  As explained in the above section regarding Species Interpretation, AcuR is interpreted as binding and functional with acrylyl-CoA as well as acrylate. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the in vitro enzyme variant screening (and “high throughput”) method of Zhang et al. to (A) use a synthetic luciferase gene (encoding a reporter with enhanced properties) as taught by Branchini et al., and (B) screen PCS variants for the conversion of 3-hydroxypropionate to acrylate, in view of Fischer et al., with the absence of NADPH as taught by Alber et al., and with use of the AcuR transcriptional regulator as a sensor for acrylate, as taught by Sullivan et al., to induce expression of a (synthetic luciferase) reporter of Zhang et al., with the reasonable expectation of successfully expanding the method to screen for variants of PCS that produce acrylate without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results and as simple substitution of one known element (luciferase encoding genes of Branchini et al.) for another (reporter encoding genes of Zhang et al.) to obtain predictable results.

Claims 61-63 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Branchini et al., Fischer et al., Alber et al., and Sullivan et al. as applied to Claims 1, 2, 4-5, 13, 15, 21-22, 25-27, and 31 above, and further in view of Minshull et al. (US 2002/0127623 A1) as cited in the previous Office Action.
This rejection has not been previously presented.
As an initial matter, it is noted that both Zhang et al. and Minshull et al. are directed to the screening of nucleic acid variants as a common field of endeavor.  
The teachings of Zhang et al., Branchini et al., Fischer et al., Alber et al., and Sullivan et al. have been described above.  
Branchini et al.’s teachings regarding “assays in which a reporter enzyme [ ] is produced by expression under control of a particular promoter” (on pg 1, ¶0003) is re-emphasized.  Immediately following that teaching in the next sentence, they teach that “[r]eporter molecules[ ] have included radioactive isotopes, fluorescent agents, enzymes and chemiluminescent agents” (Ibid).  They do not, however, teach a fluorescent agent that is produced by expression under control of a promoter.  
Zhang et al., Branchini et al., Fischer et al., Alber et al., and Sullivan et al. do not teach attachment of enzyme variants, or nucleic acids encoding them, to a solid support as presented in Claims 61-63.  They also do not teach a fluorescent reporter as presented in Claims 69-70.
Similar to Zhang et al., Minshull et al. teach catalyst (enzyme) library screening (see e.g. ¶0043) which utilizes a sensor biomolecule (biosensors for use in screening libraries of biopolymers including enzymes; see e.g. ¶¶0002 and 0010), wherein the sensors are encoded by a nucleotide sequence (recombinant DNA shuffling platform used to generate multi-analyte biosensor library; see e.g. ¶¶0060, 0061, and 0063) and further wherein expressed sensor (see e.g. ¶0255) interaction with a metabolite (sensors/analyte interaction for metabolic profiling; see e.g. ¶¶0041 and 0043) induces the expression of the reporter (activation or induction of expression of reporter; see e.g. ¶¶0194 and 0345) in a manner dependent on the concentration of the produced metabolite (quantitative determination of sensor product; see e.g. ¶¶0090 and 0093).  They also teach embodiments with one or more rounds of selection (see ¶0262). 
Regarding Claim 61, Minshull et al. teach methods using arrayed libraries of biopolymers that are capable of binding the biological, chemical or biochemical stimuli (see e.g. ¶0009) including a physical array of a plurality of polypeptides that yield a common signal or read-out that is detectable (see e.g. ¶0015) that are immobilized on a support (see e.g. ¶0016).  They further teach that the biopolymers may be DNA variants (see e.g. ¶0017) as library members and that members can be “fixed on a solid substrate” (see e.g. 0024, 0052, 0053, 0261, 0305, 324, and 385).  See also ¶0039 and Fig. 6 for example of immobilized enzyme variants (which is detailed in Example 4, ¶¶0373-0375).  They further teach that “use of multiple specificities from the library improves the accuracy of the procedure or system. Similarly, multiple simultaneous assays using the arrayed library improves the reliability” (see ¶0194).  
Regarding Claim 62, Minshull et al. teach their array as being DNA “on a filter, membrane or series of pins or beads” (see e.g. ¶0050) and that their solid substrate may be “silica, polymeric materials, membranes, beads, pins, glass, etc.” or “glass, polacryloylmorpholide, silica, controlled pore glass (CPG), polystyrene, polystyrene/latex, polyethylene, polyamide, carboxyl modified teflon, nylon and nitrocellulose and metals and alloys such as gold, platinum and palladium” or “biological, nonbiological, organic, inorganic, or a combination of any of these, existing as particles, strands, precipitates, gels, sheets, tubing, spheres, containers, capillaries, pads, slices, films, plates, slides, etc.” (see e.g. ¶0053).  
Regarding Claim 63, Minshull et al. teach their array as fixing library members by “any interaction that tends to immobilize components, including chemical linking, heat treatment, physical entrapment, encapsulating, or the like” (emphasis added; Ibid).
Additionally, Minshull et al. teach that “NADPH is expensive/unstable and thus not ideal for many sensor applications” (see ¶0122), which corresponds to the omission of NADPH for the production of acrylate by PCS as explained above.  
Regarding Claims 61-63, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the in vitro PCS enzyme variant screening method of Zhang et al., Branchini et al., Fischer et al., Alber et al., and Sullivan et al. (as explained above) to utilize an array format on a solid substrate as taught by Minshull et al., with the reasonable expectation of successfully improving the accuracy and reliability of the method as taught by Minshull et al. without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of a known technique (of Minshull et al.) to improve a similar method in the same way.  
Regarding Claims 67-70, Minshull et al. teach “methods for detecting an analyte involving providing [ ] fluorescent proteins” (see pgs 1-2, ¶0010; and pg 6, ¶0065) and by detection of fluorescence (see pg 3, ¶0027; and pg 4, ¶0031).  They further teach methods where “enzymes are produced that are already fluorescent, and an increase or decrease in fluorescence is induced upon binding of an analyte” (see pg 11, ¶0118).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the in vitro PCS enzyme variant screening method of Zhang et al., Branchini et al., Fischer et al., Alber et al., and Sullivan et al. to use a polynucleotide encoding a fluorescent protein as taught by Minshull et al. instead of luciferase, based on the teachings of Branchini et al. of fluorescent agents as reporter molecules, with the reasonable expectation of successfully improving the method based on the recognition that a fluorescent protein can produce detectable light without requirement of a substrate (such as luciferin, which is required for luciferase) without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of a known technique (of Minshull et al.) to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant arguments in the 12/1 Reply (on pgs 8-15) have been fully considered in totality with the evidence of record and to the extent they apply to the above rejections.  The arguments are not persuasive.  
Applicant first argues (on pgs 8-10) that the claims are require the use of a “cell-free expression system”, which is not persuasive because the rejections above are based on teachings of cell-free gene expression.  
Applicant next argues that the claims are directed to use of a “high-throughput” expression system (see pg 10, last full ¶), which is not persuasive because Zhang et al. teach use of “high throughput assays” as noted in the first obviousness rejection above.  Additionally, Applicant’s attention is directed to the above indefiniteness rejection based on the term “high-throughput”.  
Applicant also argues that “Zhang describes methods for virtually screening proteins for desired activity and/or selectivity for catalytic reactions involving particular substrates” and alleges that “[o]ne of ordinary skill in the art would have understood that Zhang describes pitfalls of physical screening, which is why Zhang repeatedly describes virtual screening using a computer system” (see pgs 11-12).  
This is not persuasive because as noted in the previous Office Action, the teachings of Zhang et al. include both virtual, and physical, methods.  For example, they state “Certain aspects of the present disclosure relate to methods for virtually screening proteins” and “Some embodiments of the present disclosure provide methods for virtually screening enzymes” (emphasis added; see ¶0005) while “Some embodiments of the disclosure provide methods for screening a plurality of different enzyme variants for activity with a substrate. In some embodiments, the method is implemented using a computer system” (emphasis added; see ¶0006), which clearly indicate that their teachings include both virtual and physical methods.  
The absence of a limitation to “virtual screening” is further evidenced by their statement that “combinations and orders of in silico and physical techniques are suitable for various applications. Indeed, it is not intended that the present invention be limited to any specific combination and/or order of methods” (see ¶0191).  Zhang et al. further teach the use of physical methods in generating a protein variant library (see ¶¶0199-0209); in sequencing protein variants (¶¶0210-0242) and in assaying protein variants (see ¶¶0243-0258).  
Applicant further alleges that “[t]here is no teaching or suggestion in Zhang to use physical screening methods in place of virtual screenings” (see pg 13, 1st full sentence).  This is not persuasive because it is contradicted by the actual teachings of Zhang et al. as described in the first statement of rejection above and in the preceding paragraph. 
Applicant also argues the following (see pg 13):

    PNG
    media_image3.png
    237
    480
    media_image3.png
    Greyscale

This is not persuasive because page 14 of the previous Office Action contains part of the Response to Applicant Arguments, while the actual statement of rejection above, provides teachings that lead to actual (physical and biochemical) assays with the steps relied upon in the rejections.  And those steps include the use of cell-free expression systems as taught by Zhang et al., which again contradicts Applicant’s assertion of a virtual assay (which by definition would be cell-free).  Moreover, the teachings of Fischer et al. are also not limited to “virtual screening” and so would be recognized by an artisan having ordinary skill as suggesting actual (physical and biochemical) assays like those of Zhang et al.  
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues (on pgs 13-14, bridging ¶) that Fischer describes a cell-based system and that “neither Fischer nor Alber, individually or in combination, teach or suggest an in vitro method of selecting a candidate enzyme variant from a library of enzyme variants”.  This is not persuasive because the rejections are based upon combinations of references (including Zhang et al.), rather than being limited to Fischer et al. and Alber et al.  
Applicant next argues (on pg 14, 1st full ¶) that Sullivan et al. do not “cure any of the deficiencies” that Applicant argued based on Zhang et al., Fischer et al. and Alber et al.  This is not persuasive because the alleged deficiencies have been fully addressed above.  
Last, and regarding Claims 61-63, Applicant argues that Minshull et al. do not teach the claimed method.  This is not persuasive because again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
In light of the foregoing, the arguments are not persuasive.  

Double Patenting - Withdrawn
In light of amendments to the claims, the previous provisional rejection of Claims 1, 2, 4, 5, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 1 (as filed 2/26/2021) of copending Application No. 15/566,040 (reference application) has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635